There was sufficient evidence that the victim suffered "serious physical injury”. He was shot at close range, in the chin, and the bullet lodged there was removed by incision. The victim underwent a subsequent operation due to sharp pains he experienced after the bullet had been removed. In addition, the victim sustained a chip fracture of the mandible. He stayed at the hospital one night, and returned there on "multiple” occasions and continued to suffer from headaches through the time of trial, IV2 years after the shooting. Under the circumstances, there was sufficient evidence that he had sustained physical injury which caused a protracted impairment of health (see, People v Staunton, 190 AD2d 703, lv denied 81 NY2d 977).
Defendant claims that the prosecutor’s conduct during trial and summation was improper and denied him a fair trial. Defendant either failed to raise any objection at all, or failed to object on the grounds he now raises and these issues are therefore unpreserved, and we decline to review them in the interest of justice. We perceive no abuse of discretion in sentencing. Concur—Milonas, J. P., Rosenberger, Wallach, Ross and Tom, JJ.